internal_revenue_service number release date index number --------------------------------------------------- ------------------------------------------------------------ ---------- -------------------------------- ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-151533-06 date date legend trust year husband wife son daughter son son daughter daughter date date state court state statute -------------------------------------------------------------------------------------------------------------- ------------------------------------- ------- ----------------------- --------------------- ----------------------- ---------------------------- ---------------------- ------------------------ ---------------------- ---------------------- -------------------- -------------------------- ------------------------------------------------------ -------------------------------------------------------------------------------- ------------------------------ ----------------------- --------- date state dear ---------------- this responds to your representative’s letter dated date and prior correspondence in which you request a ruling on the income gift and generation- skipping transfer gst tax consequences of the proposed conversion of trust to a total return unitrust as described below plr-151533-06 facts the facts and representations submitted are summarized as follows in year husband and wife the settlors created trust an irrevocable_trust for the benefit of their six children and their children’s issue trust was created prior to date and there have been no additions actual or constructive to trust after date husband and wife are currently deceased article v of trust provides in part that one-fourth of the net_income of trust shall be set_aside and shall be invested by the trustees in property which shall be added to the corpus of the trust estate or in permanent improvements upon real_estate constituting a part of the trust estate or in payment of indebtedness which constitutes a lien upon the trust property article v further provides that three-fourths of the net_income of trust shall be paid annually or more frequently as follows one-half to husband during his lifetime and thereafter to wife for her lifetime one-twelfth to son and his lawful heirs one-twelfth to daughter and her lawful heirs one-twelfth to son and his lawful heirs one-twelfth to son and his lawful heirs one-twelfth to daughter and her lawful heirs and one- twelfth to daughter and her lawful heirs finally article v provides that if at any time during the trust period any beneficiary shall die without lawful surviving heirs the deceased beneficiary’s share of the net_income shall be equally divided among the other beneficiaries per stirpes and not per capita the settlors’ expressed intention is that their children and the lineal_descendants of their children will after the death of the settlors enjoy three-fourths of the net_income of the trust property trust shall terminate on date which i sec_21 years after the death of the last surviving measuring life article xii provides that at the expiration of the trust period the trustees shall distribute the remaining trust corpus to the lineal_descendants of the settlors and the children of settlors on a per stirpes basis trust currently has five trustees all of whom are beneficiaries of trust on date the trustees of trust petitioned state court to convert trust from an income trust to a total return unitrust pursuant to state statute the petition states that the trustees will use five percent as the percentage to calculate the unitrust_amount the petition affirms that one-fourth of the unitrust_amount will be set_aside in accordance with article v of trust state statute provides in part that if a trustee desires to convert an income trust to a total return unitrust the trustee may petition the circuit_court for such order as the trustee deems appropriate the term income trust is defined as a_trust created by plr-151533-06 either an inter_vivos or a testamentary instrument that directs or permits the trustee to distribute the net_income of the trust to one or more persons either in fixed proportions or in amounts or proportions determined by the trustee and regardless of whether the trust directs or permits the trustee to distribute the principal of the trust to one or more such persons the term unitrust_amount is defined as the amount determined by multiplying the fair_market_value of the assets determined at least annually by the percentage calculated under the statute under the statute the percentage used to calculate the unitrust_amount cannot be greater than percent or less than percent on date state court issued an order authorizing the managing trustee to convert trust from an income trust to a total return unitrust rulings have been requested that the proposed conversion of trust from an income trust to a total return unitrust pursuant to the laws of state will not cause trust to become subject_to the provisions of chapter of the internal_revenue_code code will not cause trust or any beneficiary to have made a gift_for gift_tax purposes will not cause trust or any beneficiary to realize gain under sec_1001 of the code for income_tax purposes ruling sec_2601 imposes a tax on every gst under a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax is generally applicable to gsts made after date however under b a of the act and sec_26_2601-1 the tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax because it was irrevocable prior to date will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are generally applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes unless noted otherwise the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to plr-151533-06 the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer administration of a_trust in conformance with applicable local law that defines the term income as a unitrust_amount or permits a right to income to be satisfied by such an amount or that permits the trustee to adjust between principal and income to fulfill the trustee's duty_of impartiality between income and principal beneficiaries will not be considered to shift a beneficial_interest in the trust if applicable local law provides for a reasonable apportionment between the income and remainder beneficiaries of the total return of the trust and meets the requirements of sec_1_643_b_-1 of the income_tax regulations sec_1_643_b_-1 provides that for purposes of determining the meaning of the term income as used in various sections of the code relating to the income_taxation of trusts an allocation of amounts between income and principal pursuant to applicable local law will be respected if local law provides for a reasonable apportionment between the income and remainder beneficiaries of the total return of the trust for the year under the regulation a state statute providing that income is a unitrust_amount of no less than percent and no more than percent of the fair_market_value of the trust assets whether determined annually or averaged on a multiple year basis is a reasonable apportionment of the total return of the trust sec_26_2601-1 example considers the conversion of an income_interest to a unitrust_interest under a state statute in the example the trust is otherwise exempt from the gst tax because it was irrevocable prior to date and provides that trust income is payable to a for life and upon a's death to a's issue per stirpes state x the situs of the trust amends its income and principal statute to define income as a unitrust_amount of percent of the fair_market_value of the trust assets valued annually the example concludes that the administration of the trust in accordance with the state statute defining the income to be a percent unitrust_amount will not be considered to shift a beneficial_interest in the trust therefore the trust will not be subject_to the provisions of chapter further the example states that under the facts therein no trust_beneficiary will be treated as having made a gift_for federal gift_tax purposes and neither the trust nor any trust_beneficiary will be treated as having made a taxable_exchange for federal_income_tax purposes in the present case state statute meets the requirements of sec_1_643_b_-1 and sec_26_2601-1 therefore the conversion of trust pursuant to state statute as described above does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust see sec_26_2601-1 example plr-151533-06 accordingly based on the facts submitted and the representations made we conclude that the proposed conversion of trust to a total return unitrust pursuant to state statute will not cause trust to lose its status as a_trust that is exempt from gst tax by reason of b a of the tax_reform_act_of_1986 and sec_26_2601-1 ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during the calendar_year by any individual resident or nonresident sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if the gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money's worth then the amount by which the value of the property exceeds the value of the consideration is deemed to be a gift and is included in computing the amount of gifts made during the taxable_year sec_26_2601-1 example concludes that the administration of a_trust pursuant to a state statute that meets the requirements of sec_1_643_b_-1 and sec_26_2601-1 will not result in any trust_beneficiary being treated as having made a gift_for federal gift_tax purposes because state statute meets the requirements of sec_1_643_b_-1 and sec_26_2601-1 we conclude that the conversion and administration of trust pursuant to state statue will not cause the beneficiaries of trust to be treated as making taxable_gifts for federal gift_tax purposes under sec_2501 ruling sec_61 provides that gross_income includes gains derived from dealings in property under sec_1_61-1 gross_income means all income from whatever source derived unless excluded by law gross_income includes income realized in any form whether in money property or services under sec_1001 gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized plr-151533-06 under sec_1_1001-1 the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially in_kind or in extent is treated as income or loss sustained in the present case state court has approved pursuant to state statute the conversion of the beneficiaries' income interests into the right to receive their proportionate shares of a unitrust_amount in example of sec_26_2601-1 an income trust was converted to a unitrust under a state statute authorizing such conversions the example concludes that neither the trust nor any trust_beneficiary will be treated as having made a taxable_exchange for federal_income_tax purposes accordingly based on the facts submitted and the representations made and provided the proposed conversion meets the requirements of state statute we conclude that no gain_or_loss will recognized under sec_61 or sec_1001 by trust or any beneficiary of trust as a result of the proposed modifications this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination sincerely melissa c liquerman senior technician reviewer branch passthroughs special industries
